                                   Case 16-11446-PGH                   Doc        Filed 12/23/19            Page 1 of 14
 Fill in this information to identify the case:
 Debtor 1    Rafael Antonio Restrepo

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of FLORIDA

 Case number 16-11446-JKO

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: HSBC BANK USA, NATIONAL ASSOCIATION Court claim no. (if known): 5-2
TRUSTEE FOR DEUTSCHE ALT-A SECURITIES, INC.
MORTGAGE LOAN TRUST, SERIES 2007-AR3 MORTGAGE
PASS-THROUGH CERTIFICATE

Last 4 digits of any number you use to                                            Date of payment change: 2/1/2020
identify the debtor’s account: 5781                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $2,161.70
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         ■ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment:                             New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         ■ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:            6.50000%                           New interest rate:          5.37500%

         Current principal and interest payment: $1,716.42           New principal and interest payment: $1,533.10


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:



Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 2 of 14
                           Case 16-11446-PGH        Doc      Filed 12/23/19       Page 3 of 14


                                           CERTIFICATE OF SERVICE

                                                 12/23/2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Alejandro Sixto
7975 NW 155th street, Suite B
Miami Lakes, FL 33016

Rafael Antonio Restrepo
953 SW 146 Terr
Pembroke Pine, FL 33027

Robin R Weiner
POB 559007
Fort Lauderdale, FL 33355

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

                                                                          Robertson, Anschutz & Schneid, P.L.
                                                                          Authorized Agent for Secured Creditor
                                                                          6409 Congress Ave., Suite 100
                                                                          Boca Raton, FL 33487
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 561-997-6909

                                                                              /s/Raven Mahoney
                                                                          By: _________________________
                                                                              Raven Mahoney
                                                                              Email: rmahoney@rasflaw.com




Official Form 410S1                   Notice of Mortgage Payment Change                                page 3
                             Case 16-11446-PGH                Doc         Filed 12/23/19         Page 4 of 14
   PHH Mortgage Services
   P.O.Box 5452
   Mt. Laurel , NJ 08054- 5452




     November 18 , 2019




             RAFAEL RESTREPO                                                                    Toll free: 1-877-744-2506
             953 SW 146TH TER                                                                   Website:www.MortgageQuestions.com
             PEMBROKE PINES FL 33027-6137
                                                                                                Loan Number:




 Changes to Your Mortgage Interest Rate and Payments on January 1 , 2020

Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 12 month period during which your interest rate stayed the same. That
period ends on January 1 , 2020, so on that date your interest rate may change. After that, your interest rate and payment may change annually
for the rest of your loan term. Any change in your interest rate may also change your mortgage payment.

                                                             Current Rate                              New Rate
                                                         and Monthly payment                     and Monthly payment
             Interest Rate                                     6.50000%                                5.37500%
                                                                                                       $2,161.70
             Total Monthly Payment                             $2,345.02
                                                                                                (Due February 1 , 2020 )


Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain number of percentage points, called the
"margin." Under your loan agreement, your index rate is the 1 YEAR LIBOR and your margin is 3.37500%. The 1 YEAR LIBOR is published DAILY in
the WALL STREET JOURNAL (MONEY RATES).

Rate Limits: Your rate cannot go higher than 12.37500% over the life of the loan. Your rate can increase for this adjustment period by no more
than 2.00000% .

New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly payment. Your new payment is based
on the 1 YEAR LIBOR , your margin, your loan balance of $261,826.72, and your remaining loan term of 324 months. This loan has a balloon
payment and the payment reflected in the table above is calculated based on the remaining loan term indicated not the remaining term until
maturity.

Prepayment Penalty: None



Sincerely,

Special Loans ARM Representative
Extension 16670
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 5 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 6 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 7 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 8 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 9 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 10 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 11 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 12 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 13 of 14
Case 16-11446-PGH   Doc   Filed 12/23/19   Page 14 of 14
